Citation Nr: 0127027	
Decision Date: 12/05/01    Archive Date: 12/11/01	

DOCKET NO.  94-34 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Evaluation of residuals of skull fracture with chronic 
headaches, currently rated as 10 disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active military service from June 1976 to May 
1979 and active duty for training, including a period in June 
1985, when a tree fell on his head, resulting in the 
disability at issue.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The case was previously before the Board in March 1996 when 
it was remanded for examination of the veteran and a medical 
opinion.  The requested development has been completed and 
the Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The residuals of skull fracture with chronic headaches 
are manifested by an asymptomatic scar over the right orbit, 
without neurologic dysfunction.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected residuals of skull fracture with chronic 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, including §§ 4.7, 4.130 and Codes 8045-9304 (1996, 
2001) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "VCAA") became law while 
this claim was pending.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001).  Further, implementing 
regulations have been published.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Except for amendments not 
applicable here, the provisions of the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  

The RO did not consider the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  However, the veteran was not prejudiced.  
Compare Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the veteran with the pertinent evidentiary 
development which was subsequently codified by VCAA and 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the veteran of his right to submit evidence.  Thus, the Board 
finds VA has completed its duties under VCAA and implementing 
regulations.  Further, VA has completed the development of 
this case under all applicable law, regulations and VA 
procedural guidance.  See also 38 C.F.R. § 3.103 (2001).  
Therefore, it would not abridge the appellant's rights under 
VCAA and implementing regulations for the Board to proceed to 
review the appeal.  

Specifically, the veteran's application for a higher 
evaluation of residuals of skull fracture with chronic 
headaches is complete.  38 U.S.C.A. § 5102 (West Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §3.159(a)(3)).  The rating decision, 
statement of the case, and supplemental statement of the case 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2001).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §3.159(c)).  

All relevant Federal records have been obtained.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(c)(2)).  The service medical records are in the claims 
folder.  38 U.S.C.A. § 5103A(c)(1) (West Supp. 2001).  VA 
records have been obtained.  38 U.S.C.A. § 5103A(c)(2) (West 
Supp. 2001).  

The veteran has been examined by VA and a medical opinion 
rendered.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §3.159(c)(4)).  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Notably, neither the appellant nor the representative have 
asserted that the case requires further development or action 
under VCAA or its implementing regulations.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the veteran is not prejudiced 
by the Board's review on the merits.  Compare Bernard, at 
393.  

History

The Board has considered all evidence of record and has 
carefully considered the veteran's medical history.  
38 C.F.R. §§ 4.1, 4.2 (2001).  In a February 1978 service 
medical record, the veteran complained of a problem with both 
eyes.  He stated that he had been hit in the right eye and 
that it kept swelling.  The examiner noted that a fracture 
could not be seen on X-rays but the right eye was depressed.  
The veteran was referred for an ophthalmologic consultation.  
The examiner found the right eye appeared to be enophthalmic.  
The right eye was noted to have some scars.  The impression 
was borderline enophthalmos of the right eye due to blowout 
fracture of the right eye, by history.  Also diagnosed was 
mild conjunctivitis of the right eye.  In June 1978, there 
was a complaint of dilation of the right eye for one month, 
associated with redness, itching, burning, and irritation.  
Additionally, the veteran was demonstrating allergy symptoms.  
The assessment was allergic rhinitis.  When the veteran was 
examined for separation from service, in July 1978, his eyes 
had bilateral scleral injection and were otherwise normal.  
There was a small scar above the right eyebrow.  

A report dated in June 1985 shows that, while the veteran was 
on active duty for training, a tree fell and struck him on 
top of the head.  There was a diagnosis of nondisplaced 
fracture of the right frontal sinus.  

In October 1985, the veteran underwent surgery, having an 
open reduction of the frontal sinus fracture.  

A private hospital discharge summary reflects hospitalization 
in June 1987.  The veteran reportedly had previously 
sustained pain in his upper back from a 1984 fall.  In May 
1987, he injured himself at work.  The principal diagnosis 
was herniated disc at C6-7 on the right side.  An anterior 
cervical diskectomy and fusion were performed at that level.  

The veteran was examined by VA in May 1988.  On the eye 
examination, it was noted that a tree had fallen on the 
veteran's head and the previous right eye swelling was 
considered.  Visual acuity was 20/20 in both eyes and other 
findings were within normal limits.  The diagnosis was that 
no residual of injury was seen.  

In May 1988, photographs of the veteran's face and head were 
taken and they are of record.  The May 1988 X-ray studies of 
the skull and paranasal sinuses were negative.  

The report of the May 1988 VA orthopedic and dermatologic 
evaluation shows that the veteran complained of right frontal 
headaches, over the right eye.  He stated that he had 
dizziness and was unable to control his legs at times.  
Examination of the forehead revealed a 2.5-centimeter linear 
well-healed, nontender, transverse scar over the right 
supraorbital ridge immediately above the eyebrow.  Palpation 
revealed no tenderness.  There was narrowing of the right 
palpebral fissure.  Normal extraocular eye movements were 
present.  Visual fields were intact.  The diagnosis was 
residual narrowed right palpebral fissure and well-healed 
cicatrix in the right supraorbital ridge area, post-
traumatic.

On the neuropsychiatric portion of the May 1988 VA 
examination, the veteran recounted being hit in the head by a 
falling tree.  It did not render him unconscious, but did 
give him a laceration above the right eye.  Ever since, he 
had had persistent headaches, both frontal and back, as well 
as periods of dizziness and difficulty holding a job.  He 
reported trouble sleeping at night because of headaches.  On 
examination, there was no Romberg sign, only a slight tremor 
of the extended fingers.  Finger-to-nose tests were done 
promptly and accurately.  There was a small, well-healed 
laceration above the right eye about 1 inch in length.  The 
veteran complained of tenderness in the area.  There were no 
cranial nerve abnormalities.  There was nothing to indicate 
reflex, sensory or motor disturbances.  The doctor summarized 
that the veteran appeared to have a relatively minor head 
injury followed by persistent frontal occipital headaches and 
spells of vertigo.  It was noted that his associative 
processes were normal.  There were no delusional or 
hallucinatory elements.  His mood was a little subdued.  His 
sensorium was intact and he was competent.  Given the history 
of a traumatic fracture of the right frontal sinus, 
indicating a major head injury, the doctor diagnosed 
residuals of skull fracture.  

A September 1988 rating decision granted service connection 
for residuals of head injury; the disability was rated as 
10 percent disabling under Code 8045.  

Rating Criteria

Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, et cetera, 
following trauma to the brain, will be rated under the 
diagnostic code specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g. 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, et cetera, recognized as symptomatic of 
brain trauma will be rated 10 percent and no more under 
Diagnostic Code 9304.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. Part 4, Code 8045 
(2001).  

Prior to November 7, 1996, dementia associated with brain 
trauma was rated as 100 percent disabling if there was 
impairment of intellectual functions, orientation, memory and 
judgment and lability and shallowness of affect to such 
extent, severity, depth, and persistence as to produce total 
social and industrial inadaptability.  A 70 percent rating 
was assigned for severe impairment of social and industrial 
adaptability.  A 50 percent rating was assigned for 
considerable impairment of social and industrial 
adaptability.  A 30 percent rating was assigned for definite 
impairment of social and industrial adaptability.  A 
10 percent rating was assigned for mild impairment of social 
and industrial adaptability.  A noncompensable rating was 
assigned where there was no impairment of social and 
industrial adaptability.  38 C.F.R. Part 4, Code 9304 (1996) 
(effective prior to November 7, 1996).  

Effective on and after November 7, 1996, dementia due to head 
trauma will be rated under the General Rating Formula for 
Mental Disorders, which is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
....................0

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. § 4.130, 
Code 9304 (2001).  

The current claim arose in March 1992, when the veteran asked 
to be reevaluated for his service-connected brain trauma.  
Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).   

Background of Current Claim

A VA outpatient treatment medical certificate, dated in 
February 1990, shows that the veteran reported for treatment 
of headaches.  The headaches were described as throbbing 
right frontal headaches with right forehead soreness.  The 
pain was not affected by positional changes.  The headaches 
were reported to be more or less chronic since the head 
injury in 1985.  Objectively, the cranial nerves were intact.  
The nares were patent and the turbinates and mucosa were 
within normal limits.  The diagnosis was rule out chronic 
sinusitis. 

The veteran was referred for an ear, nose and throat 
consultation in February 1990.  The history of trauma to the 
right forehead and frontal sinus was noted, as was a nasal 
septal deviation and probable temporomandibular joint 
syndrome.  Further studies were recommended.  Dental 
evaluation, in March 1990, noted the veteran had a minor or 
nonexistent temporomandibular joint problem.  Computerized 
tomography scans of the paranasal sinuses, in March 1990, did 
not identify any definite facial fractures.  There was a thin 
area in the anterolateral aspect of the upper ethmoid sinus, 
but that was not definitely a fracture.  A small air/fluid 
level was identified in the right maxillary sinus.  The 
examiner noted that the finding might indicate some active 
sinusitis.  There also appeared to be a small amount of 
mucosal thickening along the lower medial wall of the right 
maxillary sinus.  The examiner also reported that some 
scattered small areas of density in the ethmoid sinus might 
represent some post inflammatory change.  The frontal, left 
maxillary and sphenoid sinuses appeared completely normal.  

A February 1991 VA clinical record shows that the veteran had 
numerous complaints including numbness and pain about the 
right orbital sinus.  He requested medication, including 
headache medication.  There were no findings regarding the 
sinuses or headaches.  Follow-up notes, later in February 
1991, address other problems without mention of sinuses or 
headaches.  

A VA clinical record, dated in October 1991, shows the 
veteran complained of chronic dizziness and headaches 
secondary to his service-connected head injury.  There were 
no relevant medical findings.  The diagnosis was chronic 
dizziness and headache.  Medication was provided.  

VA outpatient clinical notes, for February 1992, show that 
the veteran complained that Tylenol was ineffective for his 
headaches and he wanted other medication.  Objectively, he 
was in no distress.  Neurological evaluation was nonfocal.  
The history of headache was noted.  Testing was recommended.

In February 1992, the veteran was given a computerized 
tomography scan, considering the history of head injury.  
There was no evidence of subdural hematoma or other mass 
lesion, infarct, or hemorrhage.  The ventricular system was 
unremarkable.  The contents of the posterior fossa appeared 
normal.  The impression was a normal cranial computerized 
tomography study.  

The summary of the veteran's hospitalization at a VA Medical 
Center, from March to May 1992, shows that he was admitted 
because he was abusing cocaine and alcohol.  He complained of 
auditory hallucinations and was transferred to the 
psychiatric unit.  He also complained of difficulty sleeping.  
Diagnoses were organic delusional syndrome and chronic 
cocaine abuse.  Physical problems included head injury and 
sinusitis.  Psychosocial stressors were the heavy use of 
cocaine and no place to stay.

The record of a June 1992 VA psychiatric follow-up visit 
shows that mild depressive and occasional auditory 
hallucinations persisted.  The diagnosis was schizophrenia, 
undifferentiated type.  

The veteran was hospitalized at a VA Medical Center for one 
day in July 1992.  He complained of coughing, sneezing and a 
sore throat and gave a long history of sinusitis.  
Examination of the veteran's head, eyes, ears, nose and 
throat disclosed only shotty cervical adenopathy.  
Neurological evaluation showed cranial nerves II through XII 
to be grossly intact.  Deep tendon reflexes were 2 plus and 
equal, bilaterally.  The veteran was treated with improvement 
of his nasal and sinus complaints.  Diagnoses were acute 
sinusitis, chronic allergic rhinitis and organic delusional 
syndrome.  

VA specifically examined the veteran for brain injury in July 
1992.  He reported that, during service, a tree fell and 
struck him on the head.  He reportedly had a brief loss of 
consciousness at that time.  He reported that he had a right 
frontal skull fracture that was subsequently repaired through 
a right supraorbital incision.  He complained that he 
currently had chronic headaches all the time.  They were 
primarily located in the right frontal area.  He also heard 
voices.  On neurologic examination, the veteran was oriented 
and had normal attention.  His calculations were poor.  He 
had normal speech and praxis.  Cranial nerve examination 
disclosed decreased sensation in the right VI cranial nerve 
area.  Otherwise, his cranial nerve examination was normal.  
Motor and sensory examination was normal.  Gait was normal.  
He had no evidence of cerebellar dysfunction.  Examination of 
the veteran's head revealed a well-healed incision in the 
right supraorbital area with no palpable cranial defect.  The 
examiner's impression was that of chronic headaches secondary 
to traumatic skull fracture.  The voices indicated the 
veteran had a possible psychosis.  The examiner reiterated 
that the neurologic examination was normal, except for the 
decreased sensation in the right VI cranial nerve area which 
was secondary to the trauma and surgery on the skull.  The 
final diagnosis was chronic headache, status post right 
frontal skull fracture with an essentially normal neurologic 
examination.  

A VA clinical record, dated in September 1992, shows the 
veteran complained of headaches and reported an old injury.  
He also complained of right eye and left ear pain.  He gave a 
history of seizures.  Examination of the eyes showed no 
obvious pathology.  The diagnostic impression was seizure 
disorder, headaches, status post right eye injury, old.  In 
this record, the VA doctor did not make any medical findings 
to support a diagnosis of seizure disorder.  Neither did the 
physician provide a medical analysis to support a diagnosis 
of seizure disorder.  There was no medically documented 
history to support a diagnosis of seizure disorder.  The 
diagnosis was clearly based entirely on the history of 
seizures provided by the veteran.  Where physicians rely on 
history as related by the veteran, their diagnoses can be no 
better than the facts alleged by the veteran and do not 
represent a competent medical opinion.  See Swann v. Brown, 
5 Vet. App. 229 (1993); Coghill v. Brown, 5 Vet. App. 342 
(1995); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  See 
also 66 Fed. Reg. 45,620 (Aug. 29, 2001) to be codified as 
amended at 38 C.F.R. § 3.159(a).  

A VA clinical record, dated in October 1992, shows the 
veteran complained of headaches, weakness and dizziness.  
Ear, nose and throat findings were negative.  Neurologic 
findings were nonfocal.  The diagnosis was chronic headaches.  
Medication was recommended.  

A VA clinical note, dated later in October 1992, shows the 
veteran complained of headaches and soreness in the right 
axilla.  A furuncle was noted in the right axilla.  
Neurological findings were nonfocal.  Diagnoses were history 
of seizure disorder, bronchitis and right axillary furuncle.  
This note clarifies that the veteran's claimed seizure 
disorder was not currently present and was based solely on 
history. 

In November 1992, the veteran complained of headaches and a 
dry cough.  The headaches involved the frontal left side.  
Examination showed that the pharynx was trace injected and 
pharyngitis was diagnosed, along with frontal left headache.  
Secondary gain motives were questionable.  

The veteran was rehospitalized by VA for two days in November 
1992.  Diagnoses were musculoskeletal pain, seizure disorder, 
organic delusional syndrome, and poor compliance with 
medication.  

In December 1992, the veteran sought VA treatment complaining 
of headaches, chills, fever and chest pain.  He reported 
right-sided headaches and chest discomfort.  There were no 
pertinent objective findings.  The assessment was traumatic 
brain disease, service connected, and chronic headaches with 
seizure disorder.  

A VA clinical record, dated in February 1993, shows that the 
veteran reported the right side of his head hurt from his 
service-connected injury.  The veteran reported a 1985 brain 
injury and complained of having a headache on the right side 
of his head.  He complained that the headache had been 
present since 1979 and intermittent.  It was noted that there 
was a scar on the right forehead.  The pharynx was injected.  
The right maxillary sinus was noted.  The assessment was 
post-traumatic headaches.  

Outpatient notes dated in April 1993 show that the veteran 
complained of lumps under his arms and headaches.  He 
reported a head injury in 1985, when a tree fell on his head 
and fractured his skull.  He reported poor sleep, dizziness 
and headaches.  The examiner recorded findings as to the 
lumps and made no findings as to the veteran's head 
complaints.  However, the diagnoses were status post head 
injury with dizziness and secondary seizure disorder.  
Similar information was reported on notes dated later in 
April 1993.  

In June 1993, a hearing was held before a hearing officer at 
the RO.  Review of the transcript shows that the issues were 
fully explained and the submission of additional evidence was 
suggested.  C.f. 38 C.F.R. § 3.103(c)(2) (2001).  The veteran 
described his injury while on active duty for training.  He 
reported that he currently had tremendous headaches and 
blurred vision on the right side.  He also testified of 
passing out twice and sleepwalking episodes.  He reported 
being told that he had a type of seizure.  Anxiety or 
nervousness accelerated the pain.  The veteran's sinus 
surgery was reviewed and the residual scar described.  The 
veteran further discussed sinus problems, psychiatric 
hospitalization and the need for glasses.

A VA examination was performed in July 1993.  On examination 
of the veteran's joints, he reported that a tree fell on his 
head in 1985, injuring his neck and causing a skull fracture.  
He stated that it also injured his knee.  X-ray studies 
showed fusion of the cervical vertebrae.  X-ray studies of 
the skull were negative.  Diagnoses were fusion of C5, C6 and 
C7 cervical vertebrae, residuals of trauma of the right knee 
and chronic rhinitis.  In evaluating this report, it is 
noteworthy that the veteran did not report the 1987 work 
injury which led to the fusion of his cervical vertebrae.  

On the VA examination for mental disorders, in July 1993, the 
veteran stated that his medication prohibited him from 
working.  He gave a history of alcohol and cocaine abuse.  He 
also reported that a tree fell on his head in 1985.  As to 
his psychiatric history, the veteran reported that he was 
admitted when he could not fall asleep and was hearing 
voices.  The examiner noted, however, that he was 
hospitalized in May 1992 having an organic delusional 
syndrome with cocaine abuse.  The veteran was vague as to his 
current symptoms.  He displayed a great deal of difficulty 
with memory.  He also had a great deal of difficulty with 
concentration.  He had no difficulty with comprehension.  His 
mood was somewhat depressed.  Affect was somewhat blunted.  
He had vague auditory hallucinations, but no evidence of 
visual hallucinations or paranoia.  The impression was 
organic affective disorder, due to head injury, possibly 
compounded by abusive drugs; and chronic substance abuse, 
cocaine and alcohol, which appeared to be in remission.  

On examination of the veteran's nose and throat, he 
complained of frontal headaches all the time, day and night.  
He stated that they started with a skull fracture when a tree 
fell on him in 1985.  There was a purulent discharge.  The 
diagnosis was chronic rhinitis.  The July 1993 X-ray studies 
of the skull were negative for either fracture or any other 
bone abnormality.  

A series of VA skull X-ray studies, in January 1994, showed 
the bones of the skull to be symmetric with no fractures 
noted.  The bony tables had a normal appearance.  Adjacent 
structures were normal.  

Psychological testing was accomplished in March 1994.  It was 
concluded that the veteran was demonstrating severe deficits 
in intellectual, memory and executive functioning.  His 
premorbid functioning was notably higher prior to his 
service-connected head trauma in 1985 considering that he was 
able to graduate high school and function relatively well 
during his three years in active service.  From the head 
trauma the veteran experienced and the relative deficits he 
was currently experiencing, it appeared that the deficits 
could be attributed to the service-connected head injury.  It 
did not appear to be related to post service disorder or any 
drug or alcohol abuse.

In March 1996, the Board remanded the case to the RO for 
further examination of the veteran.  As detailed below, the 
requested development has been accomplished.  

The report of the May 1996 VA examination for injuries of the 
brain shows that the veteran reported injuring his right 
forehead area in 1985 when a tree fell and struck him in the 
forehead.  He underwent surgical closure with reconstruction 
of his right orbital rim.  He subsequently developed 
paresthesias and dysesthesias in the distribution of the 
right supraorbital nerve.  It was noted that a recent 
magnetic resonance imaging scan revealed no intracranial 
abnormalities, particularly no tumors or vascular 
malformation.  Examination disclosed diminished sensation in 
the distribution of the right supraorbital nerve as well as 
allodynia along the same distribution.  The veteran had 
normal high cortical function, cranial nerve, motor and 
sensory examinations.  It was the impression that the veteran 
had persistent paresthesias and dysesthesias related to an 
old supraorbital nerve injury and that there was no evidence 
of intracranial pathology or cranial neuropathy.

VA domiciliary records for September 1996 show continued 
complaints of headaches and normal neurologic findings.  

In February 1997, the veteran was hospitalized for a 
functional evaluation by the traumatic brain injury team.  
The veteran complained of chronic headaches, short-term 
memory deficits, and concentration problems.  It was noted 
that the veteran was currently living in a VA domiciliary.  
On physical examination, the veteran was awake, alert and 
oriented.  His eyes had pupils which were round, regular, 
equal and reactive to light and accommodation.  Extraocular 
movements were intact.  Visual fields were intact.  
Neurologically, cranial nerves II through XII were grossly 
intact.  Cerebellar testing was intact.  Sensory responses 
were intact except for decreased light touch in the right 
frontal area above the eyebrow.  Motor strength was 5/5, 
bilaterally.  Reflexes were 2 plus, bilaterally.  Magnetic 
resonance imaging of the brain showed no evidence of acute 
abnormality, hemorrhage, midline shift or mass lesion.  The 
globus pallidus region had a decreased signal, bilaterally, 
consistent with hemosiderin deposition.  Mild paranasal sinus 
disease was also noted.  An electroencephalogram was within 
normal limits with no seizures noted.  Cervical spine X-ray 
studies disclosed C6-7 anterior cervical spine fusion and 
diskectomy.  Minimal focal cervical spondylosis was noted.  
Lumbosacral spine X-ray noted vertebral bodies to be well 
aligned.  Bone density was unremarkable.  

Extensive neuropsychological testing was done during the 
February 1997 hospitalization.  Testing disclosed memory to 
be functional but often decreased due to decreased attention 
and effort on the learning trial.  Verbal fluency was intact.  
Attention appeared adequate, but was affected by amotivation 
in completing the tasks.  The test results were felt to be 
due to a preexisting underachievement personality with a 
dependency on the existing VA system.  The doctor expressed 
the opinion that the data did not indicate these results to 
be due to head injury.  

Discharge diagnoses were history of old trauma to head with 
skull fracture, no records available; seizure disorder by 
history; pain syndrome; history of cervical spine fracture; 
prior history deep venous thrombosis, right lower extremity; 
and history of substance abuse.  

An April 1997 VA clinical note shows that the veteran 
complained of coughing all night with yellow sputum.  The 
assessment was sinusitis.  Otitis media was reported in 
October 1997.  There was a complaint of ear pain in December 
1997.  

There was a consultation with an ear, nose and throat 
specialist in January 1998.  It was noted that the veteran 
complained of multiple head pains, especially in the frontal 
area since a 1985 trauma.  There were frequent pains around 
the ears and most everywhere.  Examination did not disclose 
any pertinent abnormalities.  The impression was 
post-traumatic neuralgia, frontal primarily.  It was noted 
that the veteran's ears seemed to be all right except for 
mild external otitis.  Medication was recommended.  VA 
clinical notes show that, later in January 1998, the veteran 
complained that his ears still hurt.  

The report of a VA neurology consultation is dated in 
February 1998.  The veteran reported having a head injury in 
1985 when a tree fell on his head and fractured his skull.  
He reported bleeding of the head, a right supraorbital nerve 
cut, and bone repairs.  He stated that, approximately a month 
later, he started to have syncopal spells and loss of bladder 
control.  He stated that he had spells but had no clear-cut 
seizures.  He reported biting his tongue at times.  He also 
reported headaches.  The spells were reported to have a one-
month frequency.  Neurological examination showed no 
neurologic disorder.  It was noted that there were no 
sequelae of the fracture and reconstruction.  Neurologic 
findings including cranial nerves, motor system and sensory 
system and cerebellar system were normal.  The diagnosis was 
epilepsy, post head injury.  

The neurologist who evaluated the veteran in February 1998 
saw him again in July 1998.  The veteran's history of head 
injury was noted.  Objective findings were normal.  There was 
an assessment of convulsive epilepsy.  

In April 1998, the veteran complained of head congestion, 
cough, and fever.  Examination showed redness in the ear 
canals.  The pharynx was okay.  The assessment was sinusitis.  
A VA clinical note dated in September 1998 shows the 
veteran's complaints included head congestion and drainage of 
both ears.  The tympanic membranes were noted to be 
retracted.  The pertinent assessment was sinusitis.  
Medication was provided.  The veteran was seen at a VA eye 
clinic in October 1998 and hyperopia and presbyopia were 
diagnosed.  Also in October 1998, a sore throat and other 
symptoms led to the assessment that the veteran had an upper 
respiratory infection.  Bronchitis and otitis media were 
assessed in November 1998.  In January 1999, the veteran 
complained of nasal congestion and his head stopping up.  He 
reported a yellow productive cough for one week.  
Objectively, there was nasal congestion.  Sinusitis was the 
assessment.  Later in January 1999, head congestion and ear 
symptoms led to an assessment of otitis media.  

The veteran was again examined for VA in July 2001.  He gave 
a history of head trauma.  He told of being hit on the head 
by a tree, over the right eyebrow.  The doctor specified that 
he had the veteran's claims folder for review.  The veteran 
stated that, following his head injury, he had problems with 
memory, seizures and dementia.  The doctor pointed out that 
the veteran's records, including the extensive claims folder, 
provided no evidence of the veteran ever having a documented 
seizure or of having an electroencephalogram.  It was noted 
that the veteran had been placed on an antiepileptic drug 
while an inpatient on a psychiatric ward for hallucinations.  
There was no documentation of any seizures at that time or 
thereafter.  The doctor viewed the other test results and it 
was noted that magnetic resonance imaging was normal.  On 
examination, neurological examination for higher cortical 
function was normal.  The veteran had no problems with 
memory, right-left contusion, naming, finger naming praxis, 
reading, speech, language, calculation and attention.  His 
cranial nerve examination revealed no dysfunction.  Eye 
pupils were very small and reactive.  The remainder of the 
cranial nerves were completely intact.  Motor examination 
showed normal tone, bulk and strength as well as fine motor 
movements and there was no drift.  Reflex examination was 
normal.  Sensory examination was intact to fine touch and 
vibration.  Cerebellar examination was intact.  The Romberg 
sign was negative.  The gait was normal.  It was the 
assessment that the veteran had a mild fracture which had 
since resolved.  There was no evidence of a seizure disorder.  
The doctor concluded that, on his examination, he found no 
evidence for neurologic dysfunction.  In the doctor's 
opinion, the veteran did not have residuals with traumatic 
brain injury based on his history in the claims folder as 
well as on the doctor's examination.  

Analysis

The current 10 percent rating is the maximum rating 
assignable under Code 8045 for brain disease due to trauma.  
It includes subjective symptomatology such as those described 
by the veteran, including headache and dizziness.  For a 
higher rating, the disability would have to meet criteria of 
other rating codes.

A higher rating could be assigned for epilepsy.  However, 
review of the claims folder shows that the diagnoses of 
seizure disorders were based upon history provided by the 
veteran and not upon objective medical findings.  There has 
been no medical witness to the seizures, test results 
consistent with seizures, or other medical verification that 
the veteran actually has a seizure disorder.  With the recent 
examination in July 2001, the records were reviewed and a 
physician noted that there was no medical basis for a 
diagnosis of seizures or epilepsy.  As there is no competent 
evidence that the veteran actually has seizures or epilepsy, 
the veteran's disability cannot be rated under the code for 
epilepsy.  

The possibility of assigning a higher evaluation under Code 
9304 for dementia associated with brain trauma has been 
considered.  The preponderance of the evidence on this point 
shows that the veteran does not have such dementia.  
Psychologic testing on an outpatient basis, in March 1994, 
was interpreted as showing that the veteran demonstrated 
severe deficits in intellectual, memory and executive 
functioning.  Significantly more thorough testing was done 
during a two-week hospitalization in February 1997.  The 
veteran's usual complaints were considered; however, the test 
results showed amotivation and underachievement.  A medical 
professional interpreted the results of the several tests as 
revealing the veteran's deficits were not due to a head 
injury.  Moreover, the entire record was reviewed by another 
physician in July 2001 and that doctor also concluded that 
there were no residuals to the head injury.  While the 
veteran may feel that he has extensive head injury residuals, 
the medical opinions provide the most probative evidence.  
Here, the medical opinions provide a preponderance of 
evidence showing that the veteran does not have residual 
dementia associated with brain trauma.  Consequently, a 
higher rating under Code 9304, either old or new criteria, is 
not warranted.  

As the record shows sinus involvement, the Board has 
considered the criteria for rating sinusitis.  Under the 
criteria in effect when the veteran initiated his claim, a 
noncompensable rating is appropriate where there are X-ray 
manifestations of sinusitis with only mild or occasional 
symptoms.  A 10 percent rating requires moderate sinusitis 
with discharge or crusting or scabbing and infrequent 
headaches.  A 30 percent rating requires severe sinusitis 
with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence.  A 50 percent rating would be assigned for 
postoperative sinusitis, following radical operation, with 
chronic osteomyelitis requiring repeated curettage or severe 
symptoms after repeated operations.  38 C.F.R. Part 4, Code 
6510-6514 (1995).  

The veteran has complained of infrequent headaches and the 
current 10 percent rating under Code 8045 compensates that 
symptom.  Headaches cannot be compensated again under a 
different rating code.  38 C.F.R. 4.14 (2001).  Other than 
headaches, the evidence does not show moderate sinusitis with 
discharge or crusting or scabbing.  So, an additional 10 
percent rating for sinusitis cannot be assigned.  The veteran 
has complained of severe and frequent headaches.  However, 
there is no evidence of purulent discharge or crusting 
reflecting purulence.  Thus veteran's sinusitis does not meet 
the previous criteria for a severe disorder, as required for 
the next higher rating, 30 percent.  Further, the disability 
does not meet the criteria for a 50 percent rating because 
there have not been repeated operations and there is no 
evidence of chronic osteomyelitis requiring repeated 
curettage. 

Effective October 7, 1996, the rating criteria for sinusitis 
were changed.  A noncompensable rating was assigned where 
detected by X-ray only.  Where there were 1 or 2 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment; or 3 
to 6 nonincapacitating episodes per year of sinusitis 
characterized by headache, pain and purulent discharge or 
crusting, a 10 percent rating would be assigned.  A 
30 percent rating required three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment; or more than six 
incapacitating episodes per year of sinusitis characterized 
by headaches, pain and purulent discharge or crusting.  A 
50 percent rating, following radical surgery with chronic 
osteomyelitis; or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
Note:  An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  61 Fed. Reg. 
46,720,  46,728; codified at 38 C.F.R. § 4.97, Codes 6510-
6514 (2001).  

As detailed above, the veteran has been repeatedly evaluated 
for his sinus symptomatology, and it is minimal, not 
exceeding either old or new criteria for a 10 percent rating.   
The reports of the medical professionals provide the most 
probative evidence as to the extent of the disability and, in 
this case, they provide a preponderance of evidence 
establishing that the disability does not approximate the old 
or new requirements for a higher rating based on sinusitis.  

The Board has also considered the possibility of assigning an 
additional rating for the scar.  However, the photographs and 
the medical opinion show that it is not disfiguring, poorly 
nourished or ulcerated, or tender or painful and it does not 
interfere with function of the part affected.  Therefore, 
there is no basis to assign a compensable rating to the scar.  
38 C.F.R. 4.118, Codes 7800, 7803, 7804, 7805 (2001).  Since 
the Board does not find any applicable basis for a higher 
rating, the veteran's request for a higher evaluation must be 
denied.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2001).  In this regard, the Board finds that 
there has been no showing by the veteran that this service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A higher evaluation for residuals of skull fracture with 
chronic headaches is denied.



		
	M.G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

